DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 28 JAN 2022.
Priority
Applicant’s claim for the benefit of a prior-filed application PCT/US2017/044206 filed 27 JUL 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application 62/368,929 filed 29 JUL 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Applicant’s Response to Election/Restriction and Amendments
	Applicant’s amendments and response filed on 28 JAN 2022 are acknowledged. Applicant has elected Group I, claims 1-2, 4-9, 15 19, 30, 32-35, with traverse. Applicant’s argument for traversal has been fully considered but is not found persuasive. Applicant’s traversal is based on amendments to the claims filed on 28 JAN 2022. The restriction requirement was set forth with regard to the previously filed claims filed on 4 AUG 2021 and was proper in regard to said claims and thus stands. Applicant has amended claims 1, 15, 30, and 33. Applicant has canceled claims 3, 10-14, 16-18, 21-25, 27-29, and 31. Applicant has added new claims 34-35. Applicant has further elected species 1) insertion site set forth in claim 6, 2) a polypeptide that enhances function of a retinal cell as set forth in claim 9, 3) the heterologous polypeptide comprising the amino acid sequence LAPDSTTRSA (SEQ ID NO:53), set forth in claims 15 and 34, and 4) AAV-2.
Upon further search and consideration the Examiner has removed the species election for SEQ ID NO:s 47-50 and 52-125 recited in claims 15, 34, and 35.
Claim Status
Claims 3, 10-14, 16-18, 21-25, 27-29, and 31 are cancelled. Claims 34-35 are new. Claims 1-2, 4-9, 15, 19-20, 26, 30, and 32-35 are pending. Claims 1, 15, 30, and 33 are amended. Claims 5, 7, 20, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being 
Information Disclosure Statement
The information disclosure statements (IDS) filed on 7 JAN 2019 (2), 10 APR 2019, 17 JUL 2020, 14 AUG 2020, 29 SEP 2020, 14 DEC 2020, 3 MAR 2021, 8 MAR 2021, and 22 JUN 2021 have been considered by the examiner. The signed and initialed PTO Forms 1449 are mailed with this action. A third party IDS was filed on 15 MAR 2022 and has also been fully considered and signed and is mailed with this action.
Claim Objections
Claim 15 is objected to because of the following informalities: SEQ ID NOs: LAAQGTAKKPA (SEQ ID NO:65); LAHQDTTNA (SEQ ID NO:75); LADATKTA (SEQID NO:79); comprise typographical errors and/or lack concordance with Formula I of claim 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, in regard to the SEQ ID NO:s cited below, for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  SEQ ID NO:s 65, 69, 75, 79, and 95, as recited in claim 15, do not concord with Formula I of claim 1, and therefore in regard to these 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

SCHAFFER
Claims 1-2, 4, 6, 8-9, 15, 19, 30, and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by SCHAFFER (WO2012145601A2, Publ. 26 OCT 2012; cited in IDS filed on 7 JAN 2019).
SCHAFFER teaches AAV virions with altered capsid protein, where the AAV virions comprise an insertion of from about 5 amino acids to about 11 amino acids in an insertion site in the capsid protein GH loop or loop IV, relative to a corresponding parental AAV capsid protein, and where the variant capsid protein, when present in an AAV virion, confers increased infectivity of a retinal cell compared to the infectivity of the retinal cell by an AAV virion comprising the corresponding parental AAV capsid protein(Abstract and [0073]) and further 

    PNG
    media_image1.png
    253
    255
    media_image1.png
    Greyscale
Y1, if present: A L G S T  
Y2, if present: A L G S T  
X1: L N R A S K
X2: G E A V T D
X3: E T G D P
X4: T I G K D Q 
X5: T S V A
X6: R V K P T D
X7: P G F N R 
Y3, if present: A L G S T  
Y4, if present: A L G S T  

Thus, SCHAFFER discloses and clearly anticipates several possible embodiments (bold and highlighted) of Formula I of claims 1, 30, and 33 before the effective filing date (EFD) of the instant application. Furthermore, Formula IV of SCHAFFER clearly discloses and thus clearly anticipates the specific embodiments of SEQ ID NOs: 47, 49-50, 53, 61, 65-66, 68-70, 72-78, 81, 97-98, 100, 105, 109-115, 118, 122, and 124 (instant claims 15, 34, and 35). Thus, the instant inventions of claims 1, 15, and 33-35 are clearly anticipated by SCHAFFER before the EFD of the instant application.
In regard to the nucleic acid of instant claim 30, SCHAFFER teaches nucleic acids comprising sequences encoding AAV variant capsid proteins comprising GH-loop heterologous peptides [0179]-[0180], [0201] and claims 21 and 27. SCHAFFER also teaches isolated genetically modified host cell(s) comprising the nucleic acids [0201]-[0204] and claim 23 (instant claim 32). Thus the instant inventions of claims 30 and 32 are also clearly anticipated by SCHAFFER before the EFD of the instant application.
In regard to the limitations of claims 2 and 4, SCHAFFER teaches that the inherent functional properties of (at least 5-fold) increased infectivity for retinal cells (instant claim 2) instant claim 4 are structurally dependent on the amino acid sequence/core structure of the AAV virion capsid comprising the heterologous GH-loop peptides of Formula IV (see claims 6-7 and [0137]-[0154] and [0157]-[0158]).
In regard to the limitations of claims 6 and elected species, SCHAFFER teaches that the insertion sites are between 587 and 588 of AAV2 [0075] and claim 22.
In regard to the limitations of claims 8-9, SCHAFFER teaches The rAAV virion of claim 1, wherein gene product is a polypeptide (claim 8, elected species), wherein the polypeptide is a polypeptide that enhances function of a retinal cell (claim 9, elected species) [0163] and claims 10 and 15.
In regard to the limitations of claim 19, SCHAFFER teaches pharmaceutical compositions comprising the recombinant AAV(s) and a pharmaceutically acceptable carrier, see Abstract and  [0172]-[0173].
DUDMAN
Claims 1-2, 4, 6, 8-9, 15, 19, 30, and 32-33 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by DUDMAN (US20190300579A1; US10961282B2; priority to US PRO 62350361, effectively filed on 15 JUN 2016) as evidenced by SCHAFFER (WO2012145601A2; Publ: 26 OCT 2012; cited in IDS filed on 7 JAN 2019). 
The applied reference has a common co-inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
DUDMAN (US20190300579A1) teaches a heterologous peptide insertion in a GH-loop of an AAV virion capsid variant that comprises LAxxDxTKxA (SEQ ID NO: 106 in [0077] and p. 139 instant claims 1, 30, and 33 and clearly anticipates the recited SEQ ID NO:s s 49, 55, 64, 67, 68, 72, 73, 83, 92, 94, 104, 111, 114, and 115 of instant claim 15. Furthermore, DUDMAN teaches that the tropism for neuronal cells is increased for AAV capsids comprising these peptide sequence(s) [0044], that the AAV virions with altered tropism may be used for treating retinal degeneration [0013], and that the AAV virions may be administered to the eye [0051]; thus, DUDMAN implies increased retinal cell infectivity for retinal neuronal cells [0044]. Nevertheless, the functional properties of DUDMAN’s AAV virions comprising the LAxxDxTKxA heterologous peptide in the capsid GH-loop would be inherent to the structure of the GH-loop peptide determined by the amino acid sequence/core structure as recited in Formula I and as further evidenced by SCHAFFER (WO2012145601A2). SCHAFFER provides evidence that the inherent functional properties of (at least 5-fold) increased infectivity for retinal cells (instant claims 1-2) and (at least 5-fold) increased localization to photoreceptor cells and other specialized cells of the tissues recited in instant claim 4 are structurally dependent on the amino acid sequence/core structure of the AAV virion capsid comprising the heterologous GH-loop peptide because SCHAFFER specifically recites a subset of DUDMAN’s LAxxDxTKxA species that have these inherent properties (see for example, SCHAFFER SEQ ID NO: 63 [0099], [0130] and Formula IV [0127]; and, for example, [0131], [0137]-[00158]).
In regard to the isolated nucleic acid of instant claim 30, DUDMAN teaches the nucleic acids comprising sequences encoding AAV variant capsid proteins comprising GH-loop heterologous peptides [0031]-[0032],[0035]-[0037],[0039]-[0041]. DUDMAN also teaches isolated genetically modified host cell(s) comprising the nucleic acids [0036],[0044] (instant claim 32).
claims 1-2, 4, 30, and 32-33 in regard to Formula I and also clearly anticipates the invention of claim 15 in regard to SEQ ID NO:s 49, 55, 64, 67, 68, 72, 73, 83, 92, 94, 104, 111, 114, and 115 of the instant application before the effective filing date (EFD), wherein the heterologous peptide does not comprise the amino acid sequence set forth in SEQ ID NO: 51.
In regard to the limitations of claims 6 elected species, DUDMAN teaches that the insertion sites are between 587 and 588 of AAV2 [0056],[0077].
In regard to the limitations of claims 8-9, DUDMAN teaches The rAAV virion of claim 1, wherein gene product is a polypeptide (claim 8, elected species), wherein the polypeptide is a polypeptide that enhances function of a retinal cell (claim 9, elected species) [0043],[0045],[0047]-[0048].
In regard to the limitations of claim 19, DUDMAN teaches pharmaceutical compositions comprising the recombinant AAV(s) and a pharmaceutically acceptable carrier [0051].
KIRN
Claims 1-2, 4, 6, 8-9, 15, 19, 30, and 32-33 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by KIRN (US11167041B2; WO2017197355A2, cited in IDS filed on 7  JAN 2019; priority to US PRO 62336441 effectively filed on 13 MAY 2013).
The applied reference has a common co-inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regard to claims 1 and 33, KIRN (US11167041B2) teaches variant AAV capsid proteins having one or more modifications in amino acid sequence relative to a parental AAV capsid protein including peptide insertions in the GH-loop region, which, when present in an AAV 

    PNG
    media_image2.png
    299
    484
    media_image2.png
    Greyscale
KIRN also teaches a core formula (col. 23; Formula 1a, provided below) for the GH-loop heterologous peptide inserts that provides for rAAV increased infectivity of retinal cells that anticipates peptides of Formula I of claim 1: specifically SEQ ID NO:s 47-49, 58, 62, 67, 71-72, 85, 94, 96, 100, 103, 105, 111, 114, 118, 120-122. Furthermore, KIRN provides evidence that the inherent functional properties of (at least 5-fold) increased infectivity for retinal cells (instant claims 1-2) and (at least 5-fold) increased localization to photoreceptor cells and other specialized cells of the tissues recited in instant claim 4 (see, for example, col 53 ln 50 – col 54 ln 46) are structurally dependent on the amino acid sequence/core structure of the AAV virion 
In regard to the isolated nucleic acid of instant claim 30, KIRN teaches the nucleic acids comprising sequences encoding AAV variant capsid proteins comprising GH-loop heterologous peptides (col 55 lns 44-49; col 61 lns 11-15). KIRN also teaches isolated genetically modified host cell(s) comprising the nucleic acids (col 62 lns 32-38; instant claim 32).
 Thus, KIRN clearly anticipates the inventions of claims 1-2, 4, 30, and 32-33 in regard to Formula I and also clearly anticipates the invention of claim 15 in regard to SEQ ID NO:s 47-49, 58, 62, 67, 71-72, 85, 94, 96, 100, 103, 105, 111, 114, 118, 120-122 of the instant application before the effective filing date (EFD).
In regard to the limitations of claims 6, elected species, KIRN teaches that the insertion sites are between 587 and 588 of AAV2 (see, for example, col 22 lns 10–23 and Table 1).
In regard to the limitations of claims 8-9, KIRN teaches The rAAV virion of claim 1, wherein gene product is a polypeptide (claim 8, elected species), wherein the polypeptide is a polypeptide that enhances function of a retinal cell (claim 9, elected species) (col 55 lns 55–63; col 58 ln 66 – col 59 ln 8; col 59 lns 17–30).
In regard to the limitations of claim 19, KIRN teaches pharmaceutical compositions comprising the recombinant AAV(s) and a pharmaceutically acceptable carrier (Abstract and col 63 lns 12–39).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  SEQ ID NO:s 52, 54, 56-57, 59-60, 63, 79-80, 82, 84, 86-91, 93, 99, 101-102, 106-108, 116-117, 119, 123, and 125 are not taught or fairly suggested by any of the prior art cited above. As the prior art discloses a variety of core structures for GH-loop peptides (as the various formulae cited above indicate) that confer, explicitly and demonstrably or inherently, increased tropism for retinal cells to AAV virions comprising said core structures, a practitioner would not find it prima facie obvious that a particular GH-loop peptide sequence that differs from the core structures disclosed would confer said functional property. As SEQ ID NOs: 52, 54, 56-57, 59-60, .
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHALBERG (US11021519B2; priority to PCT/US2016/020482 and US15/554,664, effectively filed 2 MAR 2016) teaches the following formula for GH-loop peptide insertions in rAAVs wherein the tropism is altered for cone photoreceptors following intravitreal administration of the rAAVs (columns 13-15). 

    PNG
    media_image3.png
    619
    438
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    646
    441
    media_image4.png
    Greyscale




Multiple Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Claims 1-2, 4, 6, 8-9, 15, 19, 30, and 32-35 are rejected. No claims allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                       

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633